Citation Nr: 1105040	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an intital rating in excess of 20 percent for left 
ankle degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from February 1982 
to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2010, the Board remanded this claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The case has been returned to the Board and is ready for 
further review.  


FINDING OF FACT

The Veteran's left ankle disability is manifested by limitation 
of motion, but not ankylosis.  



CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 20 
percent for left ankle degenerative joint disease.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 
4.71a, Part 4, Diagnostic Code (DC) 5271 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records and he was afforded VA examinations.  
The reports reflect that the examiners reviewed the Veteran's 
past  medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  Furthermore, these examination 
reports contain sufficient information to rate the Veteran's left 
ankle disability under the appropriate diagnostic criteria.  The 
Board therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is  
adequate].  

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§  4.1, 
4.2, 4.41.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In cases where the original rating 
assigned is appealed, consideration must be given to whether the 
Veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be 
considered in conjunction with the Diagnostic Codes predicated on 
limitation of motion, and only when the Veteran is not already 
receiving compensation at the maximum level permitted for 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's left ankle disability is rated under DC 5271 based 
on the extent of his resultant limitation of motion.  Under the 
code, moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Whereas a 20 percent evaluation requires 
marked limitation of motion and is the highest possible rating 
under this code.  

Normal range of motion of the ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

Higher 30 and 40 percent ratings are available for ankylosis 
under DC 5270.  Ankylosis is stiffening or fixation of the joint 
as the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 
1988) (Ankylosis is "immobility and consolidation of a joint due  
to disease, injury, or surgical procedure."); see also Coyalong 
v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v.  
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia  
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th  
ed. 1987)].

But the Veteran does not have ankylosis, so DC 5270 does not 
apply.  Also, for this reason DC 5272 does not apply, either, 
irrespective of the fact that this other code does not provide 
for a rating higher than 20 percent.

As well, the Veteran is not shown to have malunion of the Os 
calcis or astragalus of the type contemplated by DC 5273 or 
astragalectomy as required by DC 5274, irrespective of the fact 
that these other codes also do not provide for a rating higher 
than 20 percent.  

The Veteran was granted service connection for a left ankle 
disorder in September 2007, and a 20 percent evaluation was 
assigned under DC 5271.  The Veteran disagreed with the 20 
percent evaluation assigned.  

Private records show that in March 2004, X-rays of the left ankle 
showed an old fracture.  April 2004 X-rays showed probable old 
avulsion fracture from the tip of the lateral malleoulus.  May 
2004 X-rays showed arthritic changes at the talonavicular joint 
that were nonspecific.  

A statement from the Veteran's wife indicates that the Veteran 
has a slight limp with pain and stiffness of his ankle.  

Private records show that in April 2004, the Veteran presented 
with left ankle weakness.  Examination showed left ankle muscle 
strength  as 4/5.  The examiner found that the Veteran had 
chronic instability into the left ankle with decreased strength 
in the left lower extremity.  He was seen in September 2005 
complaining of left ankle pain.  The examiner noted decreased 
range of motion of the left ankle, with crepitus and tenderness 
to the lateral aspect of the left ankle.  Left ankle pain and DJD 
were found.  

A December 2006 statement from the Veteran's employer was 
received in which he stated that he witnessed the Veteran 
limping.  

A private examiner noted in a June 2007 statement that the 
Veteran had complaints of left ankle pain.  He stated that on 
examination the left ankle revealed trace edema with decreased 
range of motion,postitive crepitus with manipulation and 
tenderness of the left lateral malleolus.  

The Veteran was examined by VA in June 2007.  The claims file was 
reviewed.  He complained of left ankle pain and stiffness.  
Dorsiflexion was to 15 degrees and plantar flexion was to 35 
degrees.  There was no additional loss of motion on repetitive 
use due to pain, tenderness, incoordination or weakness.  There 
was no anklylosis.  The finding was, DJD of the left 
talonavicular joint. 

The Veteran was examined by VA in July 2010.  The claims file was 
reviewed.  The Veteran complained of left ankle pain.  
Dorsiflexion was to 20 degrees and plantar flexion was to 40 
degrees.  

Veteran has continuing complaints of pain due to his left ankle 
problem.  But he has received the maximum rating possible, 
without any evidence of ankylosis.  Since there was no ankylosis, 
a higher rating is not warranted at any time during the appeal 
period.  

As noted, VA regulations concerning functional loss are not 
applicable where a disability is rated at the maximum level 
provided by the  diagnostic code under which it is rated. 
VAOPGCPREC 36- 97 (holding that consideration must be given to 
the extent of  disability under 38 C.F.R. §§ 4.40 and 4.45 "when 
a Veteran has received less than the maximum evaluation" under 
Diagnostic Code  5293); see also Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (the Court concluded that remand for the Board to 
consider functional loss due to pain was not appropriate where 
the claimant was already receiving the maximum disability rating  
available for limitation of motion); Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997) (although the Board is required to consider 
the effect of the Veteran's pain when making a rating 
determination, the rating schedule does not require a separate 
rating for pain).  Therefore, an increased disability rating 
based on functional loss is not available under 38 C.F.R. §§  
4.40, 4.45 or the holding in Deluca under any applicable 
diagnostic code based on limitation of motion.

As the preponderance of the evidence is against the claim, a 
schedular evaluation in excess of 20 percent is not warranted, at 
any time during the rating period on appeal, for the Veteran's 
left ankle disability.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38  
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229  
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected left ankle disability is inadequate.  The 
Veteran is currently in receipt of the maximum amount allowed for 
limited motion of the ankle, which is described as marked limited 
motion.  A comparison between the level of severity and 
symptomatology of the Veteran's left ankle disability with the 
established criteria found in the rating schedule for limited 
motion of the ankle shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the Veteran is currently employed.  He has not 
lost any time from work within the last 12 months.  See the July 
2010 VA examination  report.  The evidence of record does not 
show that he was unable to meet the physical requirements of his 
job solely due to his service-connected left ankle disability, 
nor does the evidence show that his left ankle disability would 
cause marked interference in other forms of employment.  
Accordingly, the evidence does not indicate that his left ankle 
disability has caused marked interference with employment that is 
not already contemplated in the rating code.  Furthermore, the 
medical record does not show  that the Veteran's left ankle 
disability has necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  Under 
these circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet.  App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition  that industrial capabilities are 
impaired).

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the Veteran has not 
asserted that he is unemployable because of his service-connected  
left ankle disability.  Furthermore, the evidence shows that he 
has been able to maintain employment throughout the course of the 
appeal.  As noted above, the Veteran reported to the January 2010 
VA examiner that he has not missed work specifically due to the 
left ankle disability.  Accordingly, the issue of TDIU has not 
been raised in this case.  




ORDER

Entitlement to an evaluation in excess of 20 percent for service- 
connected left degenerative joint disease is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


